SHARP, Judge.
Republic National Life Insurance Company appeals from a judgment entered after a non-jury trial. The court denied Republic’s suit to foreclose a mortgage on property known as Eagle’s Rest Subdivision, located in Orange County. The judgment also allowed the mortgagor, Creative Investments Real Estate, Inc., damages on its counterclaim. We affirm the judgment except for a nine thousand one hundred dollar ($9,100.00) component which we think the court should have disallowed.
The court found this item constituted “Funds paid by the Defendant, CREATIVE INVESTMENTS REAL ESTATE, INC., to purchase an irrevocable line of credit in connection with the development of the project.” Unlike the other items of damage which relate to Creative’s damages caused by Republic’s wrongful foreclosure suit, the bond for the development was required for the privilege of subdividing the mortgaged land, and the record does not show it was lost or denied to Creative as a result of the foreclosure. Accordingly, we modify the *88judgment by reducing it by nine thousand one hundred dollars ($9,100.00).
AFFIRMED AS MODIFIED.
DAUKSCH and FRANK D. UP-CHURCH, Jr., JJ., concur.